Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 02/13/2020, 05/17,2021, 06/06/2021, 08/17/2021, 02/18/2022 were considered to the best of Examiner’s ability within the time limit for completing.


Claim Interpretation
	Claims 1-9, 12 and 14-21, 24-25 require “cold” bending.  The claims are given the broadest reasonable interpretation in view of the specification.  The specification defines cold-bending occurring below 800 degrees Celsius in [0001].  For the purpose of this examination cold is defined as below 800 degrees Celsius.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 14-21,24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolton (US 4289520 A) and further in view of Chang (US 20150210588).

Regarding the limitation of claim 1 requiring, cold bending a flat glass sheet having first and second opposing major surfaces, at least one region having a first thickness, and at least one region having a second thickness to produce cold bent glass sheet having at least one bend region along a portion of the at least one region having the second thickness
Bolton does not specifically recite “cold bending” however Bolton suggests a soda-lime glass (Col 3; line 60) and heating the glass in the area of 950 degrees Fahrenheit, or 510 degrees Celsius, and only 3 degrees  above the softening point, within +- 2 degrees (Col 4; lines 1-5).  The softening point of soda-lime silica glass is known by one of ordinary skill in the art to be around 730 degrees Celsius.
It would be obvious to one of ordinary skill in the art to optimize the strengthening bath within 510 degrees Celsius and the softening point of the glass as taught by Bolton.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Therefore one of ordinary skill in the art would consider Bolton to disclose “cold-bending” or otherwise it would be obvious to one of ordinary skill in the art to bend the glass at the desired low 
Bolton discloses restraining the cold bent glass sheet via forming device seen in Fig 1.  to produce the contoured glass article.
Bolton does not explicitly state;
a flat glass sheet having first and second opposing major surfaces, at least one region having a first thickness, and at least one region having a second thickness to produce cold bent glass sheet having at least one bend region along a portion of the at least one region having the second thickness and wherein the first thickness is greater than the second thickness.
	In an analogous art of bending chemically strengthened glass, Change discloses minimizing thickness of the glass to reduce bending stress while maintaining puncture resistance of the thicker portion of the glass [0084] Fig 3-3B.  It would be obvious to one of 0ordinary skill in the art to modify th3e method of Bolton and reduce thickness in a portion of the glass as motivated by Chang to minimize bending stress, thus yielding the limitations of claim 1.
Regarding claims 3-5, the combined teaching of Bolton and Chang disclose at least one of the first and second major surfaces of the flat glass sheet is unstrengthened (portion as discussed above Chang  [0085]), both sides prior to being bent in molten salt bath (Bolton above). 
Furthermore, it is the opinion of the Examiner that annealing and quenching are known treatments to one of ordinary skill in the art of glass sheets for further processing.
Regarding claim 6, Chang discloses removing thickness, as discussed above, from a glass sheet having a uniform thickness (See Fig 3-4B, at least [0088]), via etching [0082], [0089] the flat glass sheet has a plurality of regions having the second thickness.
Regarding claims 7-8, the figures of Bolton and Chang discloses a single bend however Chang discloses any suitable number / or practical number of bends may be present [0147].

Furthermore,
In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.


Regarding claim 9,  Bolton discloses the thinner the glass, 635-2540 micron 
the easier it is to bend at low temperatures (Col 3; lines 50-66). 
As made obvious above, Chang discloses the first thickness is in a range greater than or equal to 125 microns [0086] and glass layer 50e from 20-125 microns [0086] thus the second thickness is in a range from about16-100%, which falls within 10 % to 90% of the first thickness. Chang discloses a first thickness of greater than or equal to 125 microns, thus from about 500 micrometers to about 2 mm.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Furthermore, the combined teachings of Bolton and Change discloses the claimed invention except for the exact thickness ranges of claim 9. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness being motivated to obtain the desired bending stress, stress intensity, while maintaining as much puncture resistance for the majority of the glass (Chang [0084]).


Regarding claim 14,  the combined teachings of Bolton and Chang yield the contoured glass article comprising:
a cold bent glass sheet as taught by Bolton, and having first and second opposing major surfaces, at least one region having a first thickness, at least one region having a second thickness as motivated by Chang (see obvious motivation regarding claim 1 above), and at least one bend region along a portion of the at least one region having the second thickness, wherein the first thickness is greater than the second thickness (Fig 1-4c of Chang in view of motivation recited in claim 1 above).
Regarding claim 15, Bolton discloses a frame attached to the second major surface to retain the at least one bend region (Fig 1-3).
Regarding claims 16-17, the combined teaching of Bolton and Chang disclose at least one of the first and second major surfaces of the flat glass sheet is unstrengthened (portion as discussed above Chang  [0085]), both sides prior to being bent in molten salt bath (Bolton above). 
Furthermore, it is the opinion of the Examiner that annealing and quenching are known treatments to one of ordinary skill in the art of glass sheets for further processing
Regarding claims 18 and 21,  Bolton discloses the thinner the glass, 635-2540 micron 
the easier it is to bend at low temperatures (Col 3; lines 50-66). 
As made obvious above, Chang discloses the first thickness is in a range greater than or equal to 125 microns [0086] and glass layer 50e from 20-125 microns [0086] thus the second thickness is in a range from about16-100%, which falls within 10 % to 90% of the first thickness. Chang discloses a first thickness of greater than or equal to 125 microns, thus from about 500 micrometers to about 2 mm.
prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Furthermore, the combined teachings of Bolton and Change discloses the claimed invention except for the exact thickness ranges of claim 21. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness being motivated to obtain the desired bending stress, stress intensity, while maintaining as much puncture resistance for the majority of the glass (Chang [0084]).
Regarding claim 19, the figures of Bolton and Chang discloses a single bend however Chang discloses any suitable number / or practical number of bends may be present [0147].
It would be obvious to place the bends as suitable to obtain the desired shape.
Furthermore,
In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 20, Bolton discloses at least one bend region below a plane and at least one bend region above the plane (Bolton at least Fig 1 and 3), the plane being defined by as a midpoint of a maximum cross-sectional dimension (Bolton Col 4; lines 17-54) (Chang Fig 3-4c).
Regarding claim 24, Chang discloses such glass may be disposed on a touch screen [0004] or include displays [0005], [0007], [0056]

 contoured glass article is a window glass, a structural glass, a glass component of a vehicle, or a combination thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741